DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 10/09/2020. Claims 1- 20 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. Publication No. US 2014/0173065 A1 (Sears hereinafter) in view of Kinney et al. Patent No. US 10,402,227 B1 (Kinney hereinafter). 
Regarding claim 1

Sears teaches a method performed by one or more computers, the one or more computers being configured to execute a [...] tool for configuring a cloud computing resource and comprising a state processor and a configuration processor, the method comprising:
 obtaining, by the state processor, data indicating (i) a present configuration state of the cloud computing resource, and (ii) a desired state configuration of the cloud computing resource (Abstract  -  ¶0028 - An Automated Configuration Management System (CMS) assists human operators with administering infrastructure elements in a data center. Configuration state information is collected and stored as a hierarchical set of features and feature attributes; the database 260 stores several different types of information concerning the data center 102. Of particular interest here is that the database 260 stores configuration state. The configuration states can include current states 310 and desired states 320 and other states (not shown) such as past states and intermediate states. A current states 310 entry may include live configuration information taken from and relating to the various infrastructure elements in the data center 102. A desired state entry 320 in database 260 may include a new, revised state to be implemented. Also stored in database 260 is an action library 330 – Fig.2;Fig.3 – ¶ 0036 - More particularly, FIG. 3 shows how a current state 310, a desired state 320 and action library 330 are fed as inputs to a planning system 350. The planning system 350 then generates one or more configuration change actions 333). 
 determining, by the state processor, that adjusting the cloud computing resource from the present state configuration to the desired state configuration comprises executing one or more operations classified as involving user confirmation (¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an accurate representation of the present configuration state of the data center 102 but also to manage the implementation of possible changes to the data center. A desired set of actions can be automatically identified. These actions can subsequently be executed by the administrator or by another software tool to arrive at a target configuration state. The CMS 250 thus helps the human administrator 280 manage configuration changes more effectively – See Also Claims 12-14). 
based on the determination that adjusting the cloud computing resource from the present state configuration to the desired state configuration involves executing, by the state processor, one or more operations classified as likely involving user confirmation, generating a workflow representation for configuring the cloud computing resource from the present state configuration to the desired state configuration, wherein the workflow representation identifies a hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0041 -The planning system 350 can therefore further assist the administrative user 280 by 
providing, by the configuration processor, a user interface for output to a computing device, wherein the user interface enables a user to perceive the hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0061 – 0066 -As a second usage example, the administrator specifies a desired state where customers "abc-inc" and "xyx-co" are not sharing hosts or data stores, in order to isolate each customer from possible performance problems caused by the other. After analyzing host and data store capacity, the planning system would generate the following plan: (0062] 1. Move abc-inc VM web0l to host hyper2 (0063] 2. Move abc-inc VM web02 to host hyper2 (0064] 3. Move xyz-co VM app03 to host hyperl (0065] 4. Move xyz-co VM app02 to data store lun3 (0066] As a third example, the administrator might specify a desired state where abc-inc VM web0l had a cpu_count of 8z – ¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an accurate representation of the present configuration state of the data center 102 but also to manage the implementation of possible changes to the data center. A desired set of actions can be automatically identified. These actions can subsequently be executed by the administrator or by another software tool to arrive at a target configuration state. The CMS 250 thus helps the human administrator 280 manage configuration changes more effectively – See Fig.5; ¶ 0026). 
However, Sears does not explicitly teach that the tool is a command line tool. 
Kinney teaches 
execute a command line tool for configuring a cloud computing resource (Col.16, lines 5-15 - the user may interact with one or more interfaces of the compute environment management system 100, 5 such as an application programming interface (API), command- line interface (CLI), and/or graphical user interface (GUI). Using the client interface 120, the compute environment 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sears to include the teachings of Kinney. The motivation for doing so is to allow the system to utilize a CLI interface because it handles repetitive tasks easily and require less memory to use. 

Regarding claim 2
Sears further teaches
wherein the user interface enables the user to provide one or more user inputs to adjust the hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0026 - An administrative user 280 has access to a Configuration Management System 250. The CMS 250 allows the administrator user 280 to review and change the configuration of selected infrastructure elements in the data center 102 - Claim 14 - presenting a state of an executing plan to the user and altering the plan according to user input – See Claim 16)..

Regarding claim 3
Sears further teaches

wherein the hierarchical arrangement of tasks specified in the workflow representation indicates a sequence for executing tasks (¶ 0040 - When one or more change actions 330 are applied together, such as in a sequence of change actions that would result in the current state 310 being transformed into a new state that corresponds to the desired state 320, those actions together can represent a candidate plan 370. Planning system 350 may find alternate combinations of change actions 333 that can also identify still other candidate plans to reach the desired state 320 given the current state 310). 


Regarding claim 4
Sears further teaches

wherein the hierarchical arrangement of tasks specified in the workflow representation indicates, for each of the tasks: a set of one or more operations to be performed during execution of a particular task; and one or more execution parameters associated with each of the operations included in the set of one or more operations (Fig.4 &Fig.5, ¶ 0045 – ¶ 0050. Each example action includes parameters associate with the action, prerequisites needed for the action to be considered as part of the candidate plan, effects of the action and the cost associated with the action. It is therefore now understood how the state entries take a general hierarchical form indicating not only data center infrastructure elements but also one or more associated attributes and one or more values associated with the attributes –See Example in ¶ 0052-¶ 0066). 
Regarding claim 5
Sears further teaches
wherein the user interface enables the user to provide one or more user inputs to adjust values for the execution parameters (¶ 0026 - An administrative user 280 has access to a Configuration Management System 250. The CMS 250 allows the administrator user 280 to review and change the configuration of selected infrastructure elements in the data center 102 - Claim 14 - presenting a state of an executing plan to the user and altering the plan according to user input – See Claim 16).
Regarding claim 7
Sears further teaches

obtaining, from the computing device, data indicating a confirmation by the user to initiate adjustment of the cloud computing resource from the present state configuration to the desired state configuration; in response to obtaining the data indicating a confirmation by the user to initiate adjustment of the cloud computing resource from the present state configuration to the desired state configuration, generating a configuration instruction based on the workflow representation; and providing the configuration instruction to a configuration server associated with the cloud computing resource(¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an 
Regarding claim 9
Sears teaches a system comprising: one or more computing devices configured to execute a [...]  tool for configuring a cloud computing resource, and comprising a configuration state processor and a configuration module; and a non-transitory computer-readable storage device storing instructions that are executable by the one or more computing devices to perform operations comprising:
 obtaining, by the state processor, data indicating (i) a present configuration state of the cloud computing resource, and (ii) a desired state configuration of the cloud computing resource (Abstract  -  ¶ 0028 - An Automated Configuration Management System (CMS) assists human operators with administering infrastructure elements in a data center. Configuration state information is collected and stored as a hierarchical set of features and feature attributes; the database 260 stores several different types of information concerning the data center 102. Of particular interest here is that the database 260 stores configuration state. The configuration states can include current states 310 and desired states 320 and other states (not shown) such as past states and intermediate states. A current states 310 entry may include live configuration information taken from and relating to the various infrastructure elements in the data center 102. A desired state entry 320 in database 260 may include a new, revised state to be implemented. Also stored in database 260 is an action library 330 – Fig.2;Fig.3 – ¶ 0036 - More particularly, FIG. 3 shows how a current state 
 determining, by the state processor, that adjusting the cloud computing resource from the present state configuration to the desired state configuration comprises executing one or more operations classified as involving user confirmation (¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an accurate representation of the present configuration state of the data center 102 but also to manage the implementation of possible changes to the data center. A desired set of actions can be automatically identified. These actions can subsequently be executed by the administrator or by another software tool to arrive at a target configuration state. The CMS 250 thus helps the human administrator 280 manage configuration changes more effectively – See Also Claims 12-14).
based on the determination that adjusting the cloud computing resource from the present state configuration to the desired state configuration involves executing, by the state processor, one or more operations classified as likely involving user confirmation, generating a workflow representation for configuring the cloud computing resource from the present state configuration to the desired state configuration, wherein the workflow representation identifies a hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0041 -The planning system 350 can therefore further assist the administrative user 280 by choosing a candidate plan 370 that is optimal according to some overall cost criteria. The criteria may include a cost associated with each candidate plan. An optimal plan can then for example be chosen from the candidate plans 370 by scoring a based on this cost criteria. ¶ 0042 - Once the desired candidate plan 370 is identified, that sequence of actions associated with it can be in fact carried out on the infrastructure elements in the data center such that the desired state 320 is reached - ¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an accurate representation of the present configuration state of the data center 102 but also to manage the implementation of possible changes to the data center. A desired set of actions can be automatically identified. These actions can subsequently be executed by the administrator or by another software tool to arrive at a target configuration state. The CMS 250 thus helps the human administrator 280 manage configuration changes more effectively – Fig.5). 
providing, by the configuration processor, a user interface for output to a computing device, wherein the user interface enables a user to perceive the hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0061 – 0066 -As a second usage example, the administrator specifies a desired state where customers "abc-inc" and "xyx-co" are 
However, Sears does not explicitly teach that the tool is a command line tool. 
Kinney teaches 
execute a command line tool for configuring a cloud computing resource (Col.16, lines 5-15 - the user may interact with one or more interfaces of the compute environment management system 100, 5 such as an application programming interface (API), command- line interface (CLI), and/or graphical user interface (GUI). Using the client interface 120, the compute environment management system 100 may present a graphical user interface (GUI) 520 for submitting jobs to a managed compute environment. The GUI 520 may include any suitable interface elements for choosing job types, specifying or referencing job code, and/or scheduling jobs – See Col. 20, lines 45-60). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sears to include the teachings of Kinney. The motivation for doing so is to allow the system to utilize a CLI interface because it handles repetitive tasks easily and require less memory to use. 



Regarding claim 10
Sears further teaches
wherein the user interface enables the user to provide one or more user inputs to adjust the hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0026 - An administrative user 280 has access to a Configuration Management System 250. The CMS 250 allows the administrator user 280 to review and change the configuration of selected infrastructure elements in the data center 102 - Claim 14 - presenting a state of an executing plan to the user and altering the plan according to user input – See Claim 16).
 
Regarding claim 11
Sears further teaches
wherein the hierarchical arrangement of tasks specified in the workflow representation indicates a sequence for executing tasks (¶ 0040 - When one or more change actions 330 are applied together, such as in a sequence of change actions that would result in the current state 310 being transformed into a new state that corresponds to the desired state 320, those actions together can represent a candidate plan 370. Planning system 350 may find alternate combinations of change actions 333 that can also identify still other candidate plans to reach the desired state 320 given the current state 310). 

Regarding claim 12
Sears further teaches

wherein the hierarchical arrangement of tasks specified in the workflow representation indicates, for each of the tasks: a set of one or more operations to be performed during execution of a particular task; and one or more execution parameters associated with each of the operations included in the set of one or more operations (Fig.4 &Fig.5, ¶ 0045 – ¶ 0050. Each example action includes parameters associate with the action, prerequisites needed for the action to be considered as part of the candidate plan, effects of the action and the cost associated with the action. It is therefore now understood how the state entries take a general hierarchical form indicating not only data center infrastructure elements but also one or more associated attributes and one or more values associated with the attributes –See Example in ¶ 0052-¶ 0066). 
Regarding claim 13
Sears further teaches

wherein the user interface enables the user to provide one or more user inputs to adjust values for the execution parameters (¶ 0026 - An administrative user 280 has access to a Configuration Management System 250. The CMS 250 allows the administrator user 280 to review and change the configuration of selected infrastructure elements in the data center 102 - Claim 14 - presenting a state of an executing plan to the user and altering the plan according to user input – See Claim 16).

Regarding claim 15
Sears further teaches

obtaining, from the computing device, data indicating a confirmation by the user to initiate adjustment of the cloud computing resource from the present state configuration to the desired state configuration; in response to obtaining the data indicating a confirmation by the user to initiate adjustment of the cloud computing resource from the present state configuration to the desired state configuration, generating a configuration instruction based on the workflow representation; and providing the configuration instruction to a configuration server associated with the cloud computing resource(¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an accurate representation of the present configuration state of the data center 102 but also to manage the implementation of possible changes to the data center. A desired set of actions can be automatically identified. These actions can subsequently be executed by the administrator or by another software tool to arrive at a target configuration state. The CMS 250 thus helps the human administrator 280 manage configuration changes more effectively – Claim 9 - wherein the plan is devised by selecting the set of actions to be taken from multiple possible sets of actions to be taken that would achieve the desired configuration state by comparing relative costs associated therewith. – ¶ 0026 – 027 - An administrative user 280 has access to a Configuration Management System 250. The CMS 250 allows the administrator user 280 to review and change the configuration of selected infrastructure elements in the data center 102. (0027] The CMS 250 may itself be located in the same physical location as the data center 102, elsewhere the premises of the service provider 100, at the service customer premises, or 


Regarding claim 16

Sears teaches at least one non-transitory computer-readable storage device storing instructions that are executable by one or more computing devices configured to execute a [...] tool for configuring a cloud computing resource and comprising a state processor and a configuration processor, wherein the instructions cause the one or more computing devices to perform operations comprising:
 obtaining, by the state processor, data indicating (i) a present configuration state of the cloud computing resource, and (ii) a desired state configuration of the cloud computing resource (Abstract  -  ¶ 0028 - An Automated Configuration Management System (CMS) assists human operators with administering infrastructure elements in a data center. Configuration state information is collected and stored as a hierarchical set of features and feature attributes; the database 260 stores several different types of information concerning the data center 102. Of particular interest here is that the database 260 stores configuration state. The configuration states can include current states 310 and desired states 320 and other states (not shown) such as past states and intermediate states. A current states 310 entry may include live configuration information taken from and relating to the various infrastructure elements in the data center 102. A desired state entry 320 in database 260 may include a new, revised state to be implemented. Also stored in database 260 is an action library 330 – Fig.2;Fig.3 – ¶ 0036 - More particularly, FIG. 3 shows how a current state 310, a desired state 320 and action library 330 are fed as inputs to a planning system 350. The planning system 350 then generates one or more configuration change actions 333). 
 determining, by the state processor, that adjusting the cloud computing resource from the present state configuration to the desired state configuration comprises executing one or more operations classified as involving user confirmation (¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an accurate representation of the present 
based on the determination that adjusting the cloud computing resource from the present state configuration to the desired state configuration involves executing, by the state processor, one or more operations classified as likely involving user confirmation, generating a workflow representation for configuring the cloud computing resource from the present state configuration to the desired state configuration, wherein the workflow representation identifies a hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0041 -The planning system 350 can therefore further assist the administrative user 280 by choosing a candidate plan 370 that is optimal according to some overall cost criteria. The criteria may include a cost associated with each candidate plan. An optimal plan can then for example be chosen from the candidate plans 370 by scoring a based on this cost criteria. ¶ 0042 - Once the desired candidate plan 370 is identified, that sequence of actions associated with it can be in fact carried out on the infrastructure elements in the data center such that the desired state 320 is reached - ¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an accurate representation of the present configuration state of the data center 102 but also to manage the implementation of possible changes to the data center. A desired set of actions can be automatically identified. These actions can subsequently be executed by the administrator or by another software tool to arrive at a target configuration state. The CMS 250 thus helps the human administrator 280 manage configuration changes more effectively – Fig.5). 
providing, by the configuration processor, a user interface for output to a computing device, wherein the user interface enables a user to perceive the hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0061 – 0066 -As a second usage example, the administrator specifies a desired state where customers "abc-inc" and "xyx-co" are not sharing hosts or datastores, in order to isolate each customer from possible performance problems caused by the other. After analyzing host and datastore capacity, the planning system would generate the following plan: (0062] 1. Move abc-inc VM web0l to host hyper2 (0063] 2. Move abc-inc VM web02 to host hyper2 (0064] 3. Move xyz-co VM app03 to host hyperl (0065] 4. Move xyz-co VM app02 to datastore lun3 (0066] As a third example, the administrator might specify a desired state where abc-inc VM web0l had a cpu_count of 8z – ¶ 0035 -A procedure for assisting the administrative user 280 with changes by automated change management is shown in FIG. 3. The goal here is to not only maintain an accurate representation of the present configuration state of the data center 102 
However, Sears does not explicitly teach that the tool is a command line tool. 
Kinney teaches 
execute a command line tool for configuring a cloud computing resource (Col.16, lines 5-15 - the user may interact with one or more interfaces of the compute environment management system 100, 5 such as an application programming interface (API), command- line interface (CLI), and/or graphical user interface (GUI). Using the client interface 120, the compute environment management system 100 may present a graphical user interface (GUI) 520 for submitting jobs to a managed compute environment. The GUI 520 may include any suitable interface elements for choosing job types, specifying or referencing job code, and/or scheduling jobs – See Col. 20, lines 45-60). 


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sears to include the teachings of Kinney. The motivation for doing so is to allow the system to utilize a CLI interface because it handles repetitive tasks easily and require less memory to use. 


Regarding claim 17
Sears further teaches
wherein the user interface enables the user to provide one or more user inputs to adjust the hierarchical arrangement of tasks to be performed in configuration of the cloud computing resource (¶ 0026 - An administrative user 280 has access to a Configuration Management System 250. The CMS 250 allows the administrator user 280 to review and change the configuration of selected infrastructure elements in the data center 102 - Claim 14 - presenting a state of an executing plan to the user and altering the plan according to user input – See Claim 16).

Regarding claim 18
Sears further teaches
wherein the hierarchical arrangement of tasks specified in the workflow representation indicates a sequence for executing tasks (¶ 0040 - When one or more change actions 330 are applied together, such as in a sequence of change actions that would result in the current state 310 being transformed into a new state that corresponds to the desired state 320, those actions together can represent a candidate plan 370. Planning system 350 may find alternate combinations of change actions 333 that can also identify still other candidate plans to reach the desired state 320 given the current state 310). 

Regarding claim 19
Sears further teaches
wherein the hierarchical arrangement of tasks specified in the workflow representation indicates, for each of the tasks: a set of one or more operations to be performed during execution of a particular task; and one or more execution parameters associated with each of the operations included in the set of one or more operations (Fig.4 &Fig.5, ¶ 0045 – ¶ 0050. Each example action includes parameters associate with the action, prerequisites needed for the action to be considered as part of the candidate plan, effects of the action and the cost associated with the action. It is therefore now understood how the state entries take a general hierarchical form indicating not only data center infrastructure elements but also one or more associated attributes and one or more values associated with the attributes –See Example in ¶ 0052-¶ 0066). 
Regarding claim 20
Sears further teaches
wherein the user interface enables the user to provide one or more user inputs to adjust values for the execution parameters (¶ 0026 - An administrative user 280 has access to a Configuration Management System 250. The CMS 250 allows the administrator user 280 to review and change the configuration of selected infrastructure elements in the data center 102 - Claim 14 - presenting a state of an executing plan to the user and altering the plan according to user input – See Claim 16).. 

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Kinney further in view of Koppes et al. Patent No. US 11,086,685 B1 (Koppes hereinafter). 
Regarding claim 6
Sears further teaches
wherein the tasks specified by the hierarchical arrangement of tasks comprises: a second task to create a new instance of the cloud computing resource; and a third task to migrate one or more components presently configured to the existing instance to the new instance (Fig.4 &5 – ¶ 0053-0055 - Another example action 333-2 is "install an OS update on a virtual machine with a reboot". This action will install a Windows OS update on VM where that update requires a reboot. Any prerequisite update must first be installed. The selected update should also not already be installed. The cost associated with this example action is 300 seconds. (0054] the third action 333-3 moves a VM to a new host. Here the action is to migrate a VM to a new physical host server, but only if the amount of total physical memory and CPU count of all VM's on the new host will not become overcommitted. The prerequisites of this action 333-3 therefore check the amount of memory and the number of CPUs available on the candidate new host. The resulting effect is to change the VM host to the new hostname. A, cost associated with this action is 450 seconds)  
However, Sears does not explicitly teach a first task to delete an existing instance of the cloud computing resource
Koppes teaches 

a first task to delete an existing instance of the cloud computing resource (Col.4, lines 40-50 - Instantiating resources within a logical container allows the user, and other provider services, to manage the corresponding resource instances as a single unit. In various embodiments, the virtual resource instances may be created, updated, and/or deleted by creating, updating, or deleting a stack instance. In some embodiments, all virtual resource instances must be created or deleted successfully for the stack to be created or deleted; if, for example, a virtual resource instance fails to be created, the system may "roll back" the stack by automatically deleting any stack resources that have already been created – Col. 26, lines 50-67). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sears to include 

Regarding claim 14
Sears further teaches
wherein the tasks specified by the hierarchical arrangement of tasks comprises: a second task to create a new instance of the cloud computing resource; and a third task to migrate one or more components presently configured to the existing instance to the new instance (Fig.4 &5 – ¶ 0053-0055 - Another example action 333-2 is "install an OS update on a virtual machine with a reboot". This action will install a Windows OS update on VM where that update requires a reboot. Any prerequisite update must first be installed. The selected update should also not already be installed. The cost associated with this example action is 300 seconds. (0054] the third action 333-3 moves a VM to a new host. Here the action is to migrate a VM to a new physical host server, but only if the amount of total physical memory and CPU count of all VM's on the new host will not become overcommitted. The prerequisites of this action 333-3 therefore check the amount of memory and the number of CPUs available on the candidate new host. The resulting effect is to change the VM host to the new hostname. A, cost associated with this action is 450 seconds)  
However, Sears does not explicitly teach a first task to delete an existing instance of the cloud computing resource
Koppes teaches 

a first task to delete an existing instance of the cloud computing resource (Col.4, lines 40-50 - Instantiating resources within a logical container allows the user, and other provider services, to manage the corresponding resource instances as a single unit. In various embodiments, the virtual resource instances may be created, updated, and/or deleted by creating, updating, or deleting a stack instance. In some embodiments, all virtual resource instances must be created or deleted successfully for the stack to be created or deleted; if, for example, a virtual resource instance fails to be created, the system may "roll back" the stack by automatically deleting any stack resources that have already been created – Col. 26, lines 50-67). 
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Kinney further in view of Rickman et al. Publication No. US 2014/0169213 A1 (Rickman hereinafter). 
Regarding claim 8
Sears further teaches
 

wherein generating a configuration instruction comprises: identifying, for each of the tasks within the hierarchical arrangement of tasks specified by the workflow representation, a set of one or more operations to be performed during execution of a particular task (Fig.4 &5 shows a set of one or more operations to be performed during execution); 

However, Sears does not explicitly each 

determining a programming language used by the configuration server to configure the cloud computing resource; and generating the configuration instruction such that the configuration instruction is coded according to the programming language used by the configuration server to configure the cloud computing resource

Rickman teaches 

determining a programming language used by the configuration server to configure the cloud computing resource; and generating the configuration instruction such that the configuration instruction is coded according to the programming language used by the configuration server to configure the cloud computing resource (¶ 0037 - shown in FIG. 4, process 400 may include generating configuration code to configure the network devices to provide the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sears to include the teachings of Rickman. The motivation for doing so is to allow the system to generate the configuration code based on the type of network device 230 to be configured. For example, different network devices 230 may operate using different programming codes (¶ 0037– Rickman). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445